MEMORANDUM OPINION
PER CURIAM.
Defendant, Michael Pontnack, appeals the district court’s denial of his motion to suppress the fruits of the search of a motor vehicle.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying the motion to suppress.
Because the reasoning which supports denial of the motion on the basis that probable cause existed for the search has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning employed by that court in its discussion of probable cause, in its Memorandum and Order filed on March 12,1999.